Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Tengion, Inc.: We consent to the use of our report dated May29, 2009, with respect to the statements of operations, redeemable convertible preferred stock and stockholders’ deficit, and cash flows of Tengion, Inc. for the year ended December31, 2008 and for the period from July 20, 2003 (inception) through December 31, 2008 incorporated herein by reference. /s/ KPMG LLP Philadelphia, Pennsylvania April 18, 2011
